Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 4, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1,2,15-18 and 22-31 are pending in the application. Claim 1 has been amended and claims 3-14,19,20, and 21  have been cancelled and claims 24-31 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being  1,2,15-18,22 and 23 have been examined to the extent they read on the elected subject matter of record.

Maintained Rejections
	Applicant's arguments filed June 4, 2021 are acknowledged and have been fully considered.  
	The rejection of claims 1,2,15-18,22 and 23 under 35 USC 103 as being obvious over Schmid et al. (WO2015/104698 A2) is maintained for the reasons set forth below.


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 2, 15-18, 22 and 23 are rejected under 35 USC 103 as being obvious over Schmid et al. (WO2015/104698 A2).

Applicant’s Invention

Applicant claims a microbial inoculant fertilizer composition comprising a microbial strain from one or more microbial species, and an active agent, wherein the active agent is a urease inhibitor or a nitrification inhibitor or a combination thereof, and further wherein the microbial strain is present at an effective amount to promote plant health, plant nutrition, and/or soil health in the presence of the active agent, and wherein the fertilizer has a shelf life of at least 18 months.
Determination of the scope and the content of the prior art
(MPEP 2141.01)

Schmid et al. disclose a composition comprising a) at least one (thio)phosphoric acid triamide (T) according to the general formula (la) Ra1Ra2N-P(X)(NH2)2 (la) wherein X is oxygen or sulfur; Ra1 is a Ci to C20 alkyl, C3 to C20 cycloalkyl, to C20 aryl, or dialkylaminocarbonyl group; Ra2 is H, or Ra1 and Ra2 together with the nitrogen atom linking them define a 5- or 6-membered saturated or unsaturated heterocyclic radical, which optionally comprises 1 or 2 further heteroatoms selected from the group consisting of nitrogen, oxygen, and sulfur, and b) at least one biopesticide (claim 1 of Schmid et al.).  The biopesticide (L) is selected from the groups (L1), (L3), (L5), (L7) and (L8):(L1 ) Microbial pesticides with fungicidal, bactericidal, viricidal and/or plant defense activator activity selected from: (L11 ) Ampelomyces quisqualis, (L12) Aspergillus flavus, (L13) Aureobasidium pullulans, (L14) Bacillus amyloliquefaciens, (L15) Bacillus mojavensis, (L16) Bacillus pumilus, (L17) Bacillus simplex, (L18) Bacillus solisalsi, (L19) Bacillus subtilis, (L20) Bacillus subtilis var. amyloliquefaciens, (L21 ) Candida oleophila, or C. saitoana, (L22) Clavibacter michiganensis (bacteriophages), (L23) Coniothyrium minitans, (L24) Cryphonectria parasitica, (L25) Cryptococcus albidus, (L26) Dilophosphora alopecuri, (L27) Fusarium oxysporum, (L28) Clonostachys rosea f. catenulate (also named Gliocladium catenulatum), (L29)-(L99), (L8) Biochemical pesticides with insecticidal, acaricidal, molluscidal, pheromone and/or nemati- cidal activity selected from: L-carvone, citral, (E,Z)-7,9-dodecadien-1-yl acetate, ethyl formate, (E,Z)-2,4-ethyl decadi- enoate (pear ester), (Z,Z,E)-7,11 ,13-hexadecatrienal, heptyl butyrate, isopropyl myristate, lavanulyl senecioate, cis-jasmone (B.27), 2-methyl 1-butanol, methyl eugenol, methyl jasmonate N-n-butylthiophosphoric acid triamide (NBPT) and/or N-n-propylthiophosphoric acid triamide (NPPT, claim 4 of Schmid et al.). Schmid et al. disclose the use of a nitrification inhibitor wherein said nitrification inhibitor is a compound of formula I  


    PNG
    media_image1.png
    93
    143
    media_image1.png
    Greyscale

or a stereoisomer, salt, tautomer or N-oxide thereof and a biopesticide for increasing the health of a plant (claim 11 of Schmid et al.) wherein said biopesticide is at least one biopesticide selected from the group of biopesticides comprising: aluminum silicate, an Agrobacterium species such as Agrobacterium radiobacter K1026, or A. radiobacter K84, an Ampelomyces species such as Ampelomyces quisqualis M-10, 
an Ascophyllum nodosum (Norwegian kelp, Brown kelp) extract or filtrate, an Aspergillus species such as Aspergillus flavus NRRL 21882, mixtures of Aureobasidium pullulans DSM 14940 and DSM 14941 , an Azospirillum species such as Azospirillum amazonense BR 1 1140 (SpY2T), A. bra- silense AZ39, A. brasilense XOH (B.1 ), A. a method for increasing the health of a plant, comprising treating a plant growing on soil or soil substituents and/or the locus or soil or soil substituents where the plant is growing or is intended to grow with the claimed composition (claim 7 of Schmid et al.) wherein said plant is an agricultural plant such as wheat, barley, oat, rye, soybean, corn, oilseed rape, canola, sunflower, cotton, sugar cane, sugar beet, rice, or a vegetable such as spinach, lettuce, asparagus, or cabbages; or sorghum; a silvicultural plant; an ornamental plant; or a horticultural plant, each in its natural or in a genetically modified form (claim 25 of Schmid et al.) . 

 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
    The difference between the invention of the instant application and that of Schmid et al. is that Schmid et al.do not expressly teach that the claimed composition is used as a fertilizer and that the at least one or more microbial species are encapsulated (limitations of instant claims 19-22) and that the fertilizer has a shelf life of at least 18 months.  However, with regards to the composition being used as a fertilizer, Applicant is claiming an intended use and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Thus, the teaching of Schmid et al. meet the limitations of instant claims 20-22).  With regards to the at least one or more microbial species being encapsulated, this is merely judicious selection by one of ordinary skill in the art in the absence of evidence to the contrary. 
     With regards to the newly added limitation wherein Applicant now claims that the fertilizer has a shelf life of at least 18 months, a composition that consists of the same components will possess the same properties and therefore lead to identical ,desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990)

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The disclosure of both Schmid et al. and the instant claims are directed to composition comprising at least one microbial strain from one or more microbial species, and at least one active agent, wherein the active agent is a urease inhibitor or a nitrification inhibitor or a combination thereof. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Schmid et al.to arrive at a fertilizer composition comprising the claimed composition.  Schmid et al. also disclose a method for increasing the health of a plant, comprising treating a plant growing on soil or soil substituents and/or the locus or soil or soil substituents where the plant is growing or is intended to grow with the claimed composition.  Thus, from the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).







Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on April 5, 2021, with respect to the rejection of claims 1,2,15-18 and 23 under 35 USC 103 as being obvious over Schmid et al. (WO2015/104698 A2) have been fully considered but they are not persuasive.   Applicant argues that  the Office has improperly failed to consider each and every claim limitation including the preamble-in rejecting the claims.   Specifically, Applicant argues that claim 1 recites a microbial inoculant fertilizer composition.  Applicant argues that this language breathes life and meaning into the claims. As such, it provides a structural element to the claims, rendering them different from the compositions of Schmid et al. It also provides antecedent basis for later claim limitations, i.e., "wherein the fertilizer has a shelf life of at least 18 months."   Applicant argues that the Office must therefore give substantive weight to the preamble in its obviousness analysis (M.P.E.P. @ 2111.02), which the Office has not done. However, the Examiner is not persuaded by Applicant’s arguments. With regards to Applicant’s argument that the Office has not established that the prior art teaches each and every claim limitation, the Examiner is assuming that the specific limitation Applicant is referring to is “fertilizer” as now recited in the preamble of the amended claims.  With regards to this limitation, wherein the composition being used as a fertilizer, Applicant is claiming an intended use and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of .

Second,   Applicant argues that the Office has impermissibly relied on hindsight, undermining any prima facie case of obviousness.  Applicant argues that the Office's continued assertion that "Applicant's amendment to claim 1 wherein the one or more microbial species is encapsulated" is "merely [a] judicious selection by one of ordinary skill in the art in the absence of evidence to the contrary,", is unsupported by the teachings of Schmid et al. and highlights the impermissible hindsight approach the Office has applied.   In particular, Applicant argues that the Office's reconstruction is improper because it "include[s] knowledge gleaned only from applicant's disclosure.
However, the Examiner is not persuaded   by Applicant’s arguments.     In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	

Group Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617